Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00449-CV

               IN THE INTEREST OF V.A.G., C.M.G., and M.R.G., Children

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-01486
                        Honorable Karen H. Pozza, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal.

       SIGNED November 13, 2019.


                                               _____________________________
                                               Rebeca C. Martinez, Justice